
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 1170
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 20, 2009
			Received; read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		AN ACT
		To amend
		  chapter 21 of title 38,
		  United States Code, to establish a grant program to encourage the development
		  of new assistive technologies for specially adapted housing.
	
	
		1.Specially Adapted Housing
			 assistive technology grant program
			(a)In
			 generalChapter
			 21 of title 38, United States Code, is amended by adding at the
			 end the following new section:
				
					2108.Specially
				adapted housing assistive technology grant program
						(a)EstablishmentThe Secretary shall make grants to
				encourage the development of new assistive technologies for specially adapted
				housing.
						(b)ApplicationA person seeking a grant under this section
				shall submit to the Secretary an application for the grant in such form and
				manner as the Secretary shall specify.
						(c)Grant
				funds(1)The amount of each grant awarded under this
				section shall be an amount of not more than $200,000 per year.
							(2)For each year in which the Secretary makes
				a grant under this section, the Secretary shall make the grant by not later
				than October 1 of that year.
							(d)Use of
				funds(1)The recipient of a grant under this section
				shall use the grant to develop assistive technologies for use in specially
				adapted housing.
							(2)If the recipient of a grant under
				this section is awarded a patent related to assistive technology developed with
				amounts under the grant, the Secretary shall retain not less than a 30 percent
				interest in such patent.
							(e)ReportNot later than March 1 of each year, the
				Secretary shall submit to Congress a report containing information related to
				each grant awarded under this section during the preceding calendar year,
				including—
							(1)the name of the
				grant recipient;
							(2)the amount of the
				grant; and
							(3)the goal of the
				grant.
							(f)FundingFrom amounts appropriated to the Department
				for Medical Services for each fiscal year, $2,000,000 shall be available for
				each such fiscal year for the purposes of the program under this
				section.
						(g)TerminationThe
				authority to make a grant under this section shall terminate on the date that
				is five years after the date of the enactment of this
				section.
						.
			(b)Clerical
			 amendmentThe table of
			 sections at the beginning of
			 chapter 21 of title 38,
			 United States Code, is amended by adding at the end the following:
				
					
						2108. Specially adapted housing assistive
				technology grant
				program.
					
					.
			(c)Deadline for
			 implementationThe Secretary shall implement the grant program
			 under section
			 2108 of title 38, United States Code, as added by subsection
			 (a), by not later than 180 days after the date of the enactment of this
			 Act.
			
	
		
			Passed the House of
			 Representatives May 19, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
